                                                                                             CLERKS OFFICE U.S. D4ST
                                                                                                   ATROAN           . COURT
                                                                                                           OKE,VA
                                                                                                        FILED

                      IN T H E U N ITE D STATE S D ISTRICT CO U RT                                  92T 23 22j9
                      FO R TH E W EST ERN D ISTM CT O F W RGIN IA                              JU A          uEy     sax
                               H ARRISO N BU RG D IV ISION                                    BY:        f
                                                                                                               ERK
IJNITED sG -rEsorAM sltlcA,
                                                            CaseN o.5:13-ct-00030


GUY H A RVEY SPRU H AN ,IV y
                                                            By:      M ichaelF.U rbansld
                                                                     United StatesDisttictJudge
                                    M EM O R AN D U M O PIN ION

        Tllism attercom esbefore the courton defendantGuy H arvey Spm han'sm otion and

am ended m oéon to reduce his sentence pursuantto the holding in H u hesv.United States,

138S.Ct.1765(2018).ECF Nos.490,497.Thegovernmentrespondedto themoéonson
Xugust31,2018. ECF No.505.The courtentered an Orderto Respond on January 17,
2019,ditecting the governm entto address the argum entsraised by Spm han.ECF N o.510.

The governm enttesponded on April8,2019,ECF N o.515,and Spruhan replied on April

16,2019.1ECF N o.516.For the reasons set forth below ,the court D EN IE S Spm han's

m odon forsentencing relief.



        Onlune30,2014,Spruhan enteredinto apleaagreem entpursuanttoFederalRuleôf
CtiminalProcedure11(c)(1)(C)toCount1oftheIndictment,charginghim withclistributing
and possessing w ith intent to distdbute 500 gram s or m ore of a m ixture and substance

containing adetectable am ountofm ethamphetam ine,in violation of21 U.S.C.jj 846 and
11n hisreply, Spnlhan asked the courtto consider an appealpending in the N it
                                                                            zth Circuit Com'
                                                                                           tofAppealsitzUnited
Statesv.Hernandez-Martinez,No.15-30309,wllichhadjustbeenarguedinthatcourtandwllichraisedthesamesortof
post-H ugheschallengesassezted by Spnxhan.'l'he Ninth Circuitdecided Hem andez-M artinez itzthegovem m ent'sfavor
onAugust13,2019.UnitedStatesv.Hernandez-Maztinez,933F.3d1126(9thCit.2019).
841(b)(1)(A).Themaximum stattztorypenaltywasafineof$20million,imprisonmentfora
term oflife,plus a tezm ofsuperdsed release ofatleastfive years.In addiéon,a m andatory

m inim um sentence ofim prisonm entfora term oftwentyyearsapplied. ECF N o.233,at1.

However, as part of the plea agreement,thegovernment dismissed a 21 U.S.C. j 851
lnformadon seeldng enhancementoflzispenaltyzanje becauseofapziot felony dsug
convicdon.W ith dismissalofthej851nodceregardingthepriorconviction,tlaemandatory
rninimlzm sentencedroppedtotenyears.Id.at1-4.PuzsuanttoRule11(c)(1)(C),thepaoes
agreed thatSpruhan would be sentenced to a term ofincarceraéon within the range of144

m onthsto 180monthsifthecourtaccepted thepleaandpleaagreement.J-I.
                                                                 L at3.
      Spruhan's attorney submitted a sentencing m em ozandum atgaing that Spruhan be

sentenced to thelow end oftheRule11(c)(1)(C)pleaagreementrange,144months,and that
he be given ctedit for seven m onths he had spentin state custody on charges of selling

m etham phetam ine in Febm ary 2008. ECF N o.316,at1. Thegovernm entalso submitted a

sentencing m em orandum zecom m ending thatSpruhan be sentenced to the high end ofthe

sentencing range,180 m onths. ECF N o.317,at13.

      ThePzesentenceInvestigation Report(PSR)assigned Sprtzhan abaseoffenselevelof
38. H e received a two-levelenhancem entforusing orattem pting to use aperson under the

age ofeighteen to com rnitthe offense. He teceived a three-leveldectease foracceptance of

responsibility,leaving him with a totaloffense levelof 37. ECF N o.319,at 6-7. H e was

assigned the crim inal history category of 111. 1d. at 9.As a result, Spruhan's sentencing

guidelinesrangewasdeterm ined to be262 to 327 m onths. 1d.at13.




                                            2
        O n O ctober 9,2014 the couztsentenced Spm han to 180 m onths ofincarceradon,to

be followed by a five-yearterm ofsupervised telease. ECF N o.322. The courtim posed a

sentence at the top end of the Rule 11(c)(1)(C) range because Tfspruhan has been
unrelenéng in lzis involvem ent in drug dealing in this com m unity ovez a long period of

tim e.'' Sent.Tr.,ECF N o.431,at41.The courtstated:

              The factofthe m attetisthatwhileyou argueyou have rem oved
              yourselffrom the drtzg-dealing lifestyle,the evidenceisdifferent
              from that. So to protect the public, to provide adequate
              deterrence to you and to others, to m ake sure there's not
              unwarzanted sentencing clisparities,to provide a justsentence
              for selling this ldnd of poison in our com m unity, I believe a
              sentence at the 180 range,wlnich when you consider al1things
              together,is a huge break off the guidelines in this case; and
              given the dropping ofthe 851 in this case takes you five years
              below the m andatory m inim um . I think 180 m onths is
              absolutely fair and reasonable and consistpntwith the 3553(a)
              factorsin thisclse.

              lt takes into account your historp lt takes into account your
              laistory and consistent involvem ent in drugs. It takes into
              account your itw olvem ent of m inor folks in this cltnng denling
              and dt'ug use.Ittakesinto accountthenatureand circum stances
              ofthisoffense.

1d.,at42.

                                          II.

        Spruhan assertsthatheisentitled to thereliefafforded by H u hesto defendantsw ho

entered plea agreementspursuantto Rule 11(c)(1)(C). Hu hesheld thatdefendantswho
WCresentencedpursuanttoaRule11(c)(1)(/)agreementareeligibleforasentencereduction
based on Am endm ent782 to the Sentencing Guidelinesrangeiftheguidelineswere partof

the fram ew ork the district courtrelied on in im posing the sentence. H u hes,138 S.Ct.at

1175.
       It is cleat thatin this case that the Sentencing Guidelines provided a part of the

fram ew ork upon w hich the court relied in im posing Spruhan's sentence as the court

expressly m enéoned the gaidelines when im posing llis sentence. Further, each side

addressed the Sentencing G uidelines in theit sentencing m em oranda and argum ent to the

court.Assuch,Spruhan'scasefallswithin thosesubjecttozeview followingHughes.
                                         111.

      In applying H u hes to this case,the couttm ust flrstrecalctzlate Spm han's advisory

Sentencing G uidelines,taldng in to accountthe two levelreduction setfot'th in Am endm ent

782. ln his plea agreem ent, Spruhan agzeed that the 2013 edidon of the United States

Sentencing G uidelines applied to his offenses. Spruhan also sépulated that his offense

conductinvolved 15 kilogram sorm ore ofM etham phetam ine,putdng him ataBase O ffense

Levelof38,representingthetop oftheDrug QuandtyTableunderUnitedStatesSentencing
Guidelinej2D1.1(c)(1).
      Am endm ent782,effective N ovem ber 1,2014,and applied retroacévely,lowers the

Base O ffense LevelforTfgajtleast15 KG butlessthan 45 KG ofM etlumphetamine''to a
level36. Applying the two levelreduction in Am endm ent782 to Spruhan'scase lowershis

total offense level to a 35. W ith a ctim inal llistory category of IJI, Spruhan's advisory

guideline range,taking into accountAm endm ent782,is 210-262 m onths.Thus,Spruhan's

sentence of 180 months,imposed pursuant to the Rule 11(c)(1)(C) plea agreement,falls
below the 1ow end of the advisory Sentencing G uidelines range calculated following

Am endm ent782.




                                            4
                                            IV.

      U.S.S.G j 1B1.10(b)(2)(A)placesa limitaéon on thepetmissiblereduction in aterm
of im prisonm ent as a result of an am ended guideline range. This secdon provides that,

exceptin the case ofsubstandalassistance,d<the courtshallnotreduce the defendant'stet'm

ofimpzisonmentundez18U.S.C.j3582(c)(2)andthispolieystatementto aterm thatisless
thantheminimllm oftheamendedgaidelinetangedetetminédundersubdivision (1)ofthis
subsecéon.''

      Spm han argues that the court should not apply the lim itadon im posed by

1B1.10(B)(2)(A),argaingthatitffisinirreconcilableconflictw1t.1,
                                                              1thestatutoryditecdvein28
U.S.C.j 991q$(1)7)to avoid unwarranted sentencing disparity among similarly situated
defendantsand m ainyain suffk ientflexibility to perm itindividualized sentences.''Am .M ot.

to Reduce Sentence,ECF N o.497,at2. Flzl-ther,Spruhan argues that applicadon of the

limitaéon in thissection would f<undo thepreviously-awarded departtzresandvariancesgandl
ffwotzldviolatetheEqualProtection Clause.''Ld.a Spruhan explnins:

               A downward departure or variance represents a judicial
               determination that a sentence below the guideline range best
               serves the purposes of sentencing.Prohibiéng a reduction for
               peoplewho have been deem ed to be deserving oflower,below -
               guideline sentenceswhile pe= itdng areducéon forpeoplewho
               have been deem ed to require longer,Within-guideline sentences
               creates an irrational and arbitrary classification without
               sufficientjusdhcation.
J-daIn lnisreply memorandum,Spruhan raises a tlnitd argument- thathe has a property
interestin the downward variance he received when he wgs sentenced below the guidelines

and thatj 1B1.10 Tfoperatesto deprive ghinj ofapropertyinterestwithoutahearinp''Reply
it'lSupp.ofM ot.to Reduce SentenceUnder Am endm ent782,ECF N o.516,at6.

                                             5
       Each ofSpruhan'sarguments have been rejected by the United States Courtof
AppealsfortheNinth CirclaitinUnitedStatesv.Paclilla-Diaz,862F.3d,856(9th Cir.2017).
A swith Spruhan,the defendantsin Palilla-Diaz each w ere convicted of dt'ug offenses and

received downward departures or variances thatlowered thei.
                                                          r sentences below the inidal

guideline tange genezated by theittotz offense levels and ctim inalhistory categories.A fter

Amendment 782 was issued, eàch defendant moved fot a sentence reducdon under j
3582(c)(2),butweredeemedineligiblefotareductionbyvirttzeofj1B1.10$)(2)(A)because
theirsentencesw ere already atorbelow the low end oftheizam ended gaidelineranges.

       Consistent with Spm han's atgum ents,the Padilla-D iaz coutt flrst noted that the

limitation imposed byj 1B1.10($(2)(A)yieldstheanomalousresultthatffdefendantswho
originally had lower sentences may be awarded the same sentences in j 3582($(2)
proceedings as offenders who originally had higher sentences.Thatis,sentences thatwere

inidally tailored to avoid unw arranted dispariées and to accouht for individualized

circum stanceswillnow converge atthe low end of the guideline range.'' 862 F.3d at861.

W hilerecognizing the anomaly created by applicadon ofj1B1.10$)(2)(A)in thiscontext,
theNinthCirclzitwasconstrainedtorejecteachoftheargumentsraisedboth bydefendants
therein and Spruhan.

       First,theNinth Citcuitfoundthatj1B1.10$)(2)(A)doesnotstandinitreconcilable
conflictwithj9919$.TheNintlaCircuitreasonedthatj991$)isageneralstatementofthe
Sentencing Com m ission's goals, zather than a specific directive to which all sentencing

pozciesm ustconfozm .The courtalso fotm d thatthisargum entfailed to accountforthe fact

thataresentencingunderj3582(c)(2)isafflimited adjustmentto an otherwiseSnalsentence
and notaplenaryzesentencing proceeclinp''Id.,ciéng Dillon v.United States,560 U.S.817,

826.

       Next the Ninth Circuit held that j 1B1.10$)(2)(A)does notviolate the Equal
Protection Clause ofthe Fifth Amendment,conclucling thatffgwlhile j 1B1.10(b)(2)(A)will
som efim esptoduce unequaland arguably unfaitresults,D efendantshave notshown thatit

fails radonalbasis reviem ''ld. at 862.The Ninth Circuit noted the two rationalbases

advanced by the governmentforj 1B1.10(b)(2)(A),making sentencing reductionssimple
and encouraging defendantsto cooperatewith thegoveznm ent.

       Finally,the N inth Circtzitfound no violadon ofthe D ueProcess Clause ofthe Fifth

Amendment,zejecdngtheargumentthattfretroacdveapplicaéon ofthecutrentversion ofj
1B1.10 upsets thei.
                  r settled expectadons and therefore violates their right to due process.''

1d.DistinguishingINSv.St.C r,533U.S.289(2001),theNinth Citcuitconcluded:
             Thereasoning ofSt.C rdoesnotapply here.The discredonary
             waiverundetj212(c),upon which St.Cyrrelied,already existed
             w hen he pleaded gtzilty.By conttast,Am endm ent 782,w hich
              providesthe basisforDefendants'moéons,wasptomukated
             after theirpleas.Am endm ent782 provides a basis for sentence
             reducéons,butis governed by lim itaéons on such reducdons.
             Because ofthe lim itations,D efendants teceive no benefh ftom
             A m endm ent782.Buttheir failure to receive such benehtisnot,
             as in St.C r,the result of a retroactive deprivaéon of a pre-
             existing benefit.Rather,itis the resultofa prospective grantof
             a lim ited benefh.

J-
 I.
  L at 863.The coutt agrees with the reasoning of the N inth Circtét in Padilla-Diaz and

concludesthatthelimitadonin j1B1.10$)(2)(A)pzecludesSpmhan'smoéontoreducellis
sentence following Am endm ent782.
      N otdoesH u heschange the result.Following the Suprem e Coux's2018 decision in

Hu hesmaking sentencemodificationsunderj3582(c)(2)applicableto casesresolved by
Rule11(c)(1)(C)pleas,theNinth Circuithad occasion to zevisititsdecision in Paclilla-Diaz
and found itto be fffully com patible''with H u hes.U nited Statesv.H ernandez-M artinez,

933F.3d 1126 (9th Cit.2019).ln Hetnandez-Mazdnez,theNinth Cizcuitnoted thatffgtlhe
quesdon considered in H ughesw asentirely differentfrom those addressed in Padilla-D iaz.''

933 F. 3d at 1133.The N inth Circuit concluded that Tfnothing in H u hes upended the

Coutt's statementin Dillon thatj 3582/)(2) sentence reduction Proceeclings are acts of
lenity,orPaclilla-D iaz's reasoning,based on D illon,thatsuch proceedings are therefore not

ordinatilyconsttainedbygeneralsentencingpolicies.''Id.at1134(internalcitaéonsomitted).
TheNinth Circuitalso rejected theargtzmentthatHughesand Koonsv.United States,138
S. Ct. 1783 (2018), zequite sentence reduction undez j 3582/)(2) for every tet'm of
imprisonment based on the guidelines and aze not subject to the limitaéon in policy
statementssuchasfoundinj1B1.10(b)(2)(A).


      W hile the Fourth CircuitCourtofAppealshas notcited Paclilla-D iaz or specihcally

addressed the argum ents raised by Spm han, it previously held that the Sentencing

Com m ission'spolicy statem ent,s,such asthosefoundin j1B1.10,arebincling and consétute

afjurisdictionalba.
                  rto reducing sentencesbelow thetange autholized by theCommission.''
UnitedStatesv.Dun h ,551F.3d247,252 (4th Cir.2009).Thecourtexplnined:
             Under the express stattztory language of j 994(u) and j
             3582(c)(2),the Commission's policy statements implementing
              the statute'sauthorizaéon ofretroacdve sentence reductionsare
              binding,justasthe stattztoryrestricdonson reducéonsbelow a
                                            8
             m andatory nninim um are binding.See U nited States v.W alsh,
             26F.3d75,77(8th Cir.1994)$o1dingthatffcongresshasmade
             thepolicystatementssetforth in j1B1.10theapplicable1aw for
             determining w hether a disttictcourthasthe authority to reduce
             a sentencein thissittzation.').The guideline'spolicy statement
             inU.S.S.G.j1B1.10,idenéfying theamendmentswllichmaybe
             applied retroacdvely,flntther em phasized the lim ited natate of
             thereliefavailableunderj3582(c)(2).
Ldaat250.Ultimately,the Fourth Citcuitconcluded thatfTgwlhen a sentenceiswithin the
guidelines applicable at the time of the original sentencing,in an 18 U.S.C.j 3582(c)
resentencing heating,a disttict judge is not authorized to reduce a deindant's sentence
below theamended guidelinerange.''Ldxat257. Tllislimitadon appliesaswellto Spruhan's
case,where hewasoriginally sentenced below thegaidelinesrange.

      As the FirstCitcuitCourtofAppealsnoted in U nited Statesv.H o an,722 F.3d 55

(1st Cir. 2013), ffgejvery citcuit coutt to have addtessed the issue agrees that
1B1.10$)(2)(B)barsadistdctcourtfrom loweringadefendant's below-gaidelinesentence
unlessthe departure athis originalsentencing wasbased on lnissubstantialassistance to the

goveznment.''Id.at62(collecdngcases).SeealsoUnitedStatesv.Contreras,820F.3d773
(5th Cir.2016);United Statesv.Talor,815F.3d 248,250-52 (6th Cit.2016);United States
v.Steele,714 F.3d 751,753-57 (2d Cir.2013).Sprtzhaizhasnotcited,and the coplf-tisnot
aware ofany case holding thatthe limitadon in j 1B1.10$)(2)(A)doesnotapply to his
circum stances.

      Accotdingly,Spruhan's m odon for reducéon of sentence,ECF N os.490 and 497,

m ustbe D EN IED .An appropdate O rderwill'beentered.




                                            9
  Entered: yo ai-/z.fy
/wf- 4 2 /.W &-,/-'
  M ichaelF   rb
  Chief 'ted StatesDistrictludge




    10
